Case 2:20-cv-02690-JTF-atc Document 12 Filed 08/23/21 Page 1 of 3                      PageID 55




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  KEVIN VASHUN HARRINGTON,                         )
                                                   )
         Plaintiff,                                )
                                                   )       No. 2:20-cv-02690-JTF-atc
                                                   )
  v.                                               )
                                                   )
  OFFICER WHITE, ET AL.,                           )
                                                   )
         Defendants.                               )
                                                   )


                                  CLARIFICATION ORDER


       On September 14, 2020, Plaintiff Kevin Vashun Harrington filed a pro se complaint

pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) On

September 16, 2020, the Court granted his motion to proceed as a pauper. (ECF No. 4.) On May

20, 2021, the Court dismissed Plaintiff’s § 1983 complaint without prejudice and granted leave to

amend within twenty-one days. (ECF No. 7.) On June 3, 2021, Harrington filed an amended

complaint. (ECF No. 8.) On July 19, 2021, the Court dismissed the amended complaint with

prejudice, denied leave to amend, dismissed the case, certified that an appeal would not be taken

in good faith, notified Plaintiff of the appellate filing fee, and recommended that the dismissal be

treated as a strike pursuant to 28 U.S.C. § 1915(g). (ECF No. 9.) The Clerk mailed a copy of the

July 19, 2021 order to Plaintiff at the Shelby County Criminal Justice Center (SCCJC), where he

was incarcerated at the time he filed the complaint and the amended complaint. (See ECF Nos. 1

& 8.) On August 4, 2021, the July 19, 2021 order mailed to Plaintiff was returned as undeliverable.

(ECF No. 11.)
Case 2:20-cv-02690-JTF-atc Document 12 Filed 08/23/21 Page 2 of 3                     PageID 56




        On July 26, 2021, Plaintiff submitted a letter that provided his new address in Pikeville,

Tennessee and requested a case status update. (ECF No. 10 (“… I’m not sure how long I’ll be

here”).)1 On July 27, 2021, the Clerk of Court mailed a docket sheet to Plaintiff.

        The fact that (1) Harrington sent his July 26, 2021 letter (ECF No. 10) after the Court had

already dismissed this case (ECF No. 9) and (2) the July 19, 2021 order sent to Plaintiff was

returned undeliverable (ECF No. 11) suggests he was transferred among the SCCJC2, Bledsoe

County Correctional Complex3, and Trousdale Turner Correctional Center4 during June – July

2021.

        To address these circumstances, the Clerk is kindly directed to mail a copy of the Court’s

July 19, 2021 order (ECF No. 9) to Plaintiff at both: (1) the Pikeville, Tennessee address that he

identifies in his July 26, 2021 letter (see ECF No. 10); and (2) the Trousdale Turner Correctional

Center in Hartsville, Tennessee (see https://www.tn.gov/correction/sp/state-prison-list/trousdale-

turner-correctional-center.html).




        1
          A plaintiff’s failure to supply the Court with an updated address subjects the action to
dismissal under Federal Rule of Civil Procedure 41(b).
        2
        Harrington was confined at the SCCJC when he filed his amended complaint on June 3,
2021. (ECF No. 8.)
        3
          As of July 26, 2021, Harrington was at 1045 Horsehead Road in Pikeville, Tennessee,
see ECF No. 10, which is the address for Bledsoe County Correctional Complex. (See also
https://www.tn.gov/correction/sp/state-prison-list/bledsoe-count-correctional-complex.html.)

        4
         According to the latest information on the Tennessee Department of Correction Felony
Offender Information website, the ten-year sentence that Harrington is presently serving at
Trousdale Turner Correctional Center in Hartsville, Tennessee was imposed on May 17, 2021 for
criminal offenses that he committed on January 24, 2018. (See https://apps.tn.gov/foil-
app/details.jsp.)
                                               2
Case 2:20-cv-02690-JTF-atc Document 12 Filed 08/23/21 Page 3 of 3                     PageID 57




       With respect to Harrington’s request for “an update on the status of the case,” see ECF No.

10 at PageID 41, he is advised that the Court’s July 19, 2021 order: (1) dismissed his amended

complaint (ECF No. 8) with prejudice; (2) denied leave to amend; (3) dismissed the case; (4)

certified that an appeal would not be taken in good faith; (5) notified him of the appellate filing

fee; and (6) recommended that the amended complaint’s dismissal be treated as a strike under 28

U.S.C. § 1915(g). (See ECF No. 9.)

       SO ORDERED, this 23rd day of August, 2021.

                                              s/John T. Fowlkes, Jr.
                                             JOHN T. FOWLKES, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                3
